IN THE
                                TENTH COURT OF APPEALS

                                       No. 10-21-00256-CV

                    IN THE MATTER OF THE MARRIAGE OF
                JAMES ROY VAUGHN IV AND AMBER VAUGHN
                           AND IN THE INTEREST OF
                   J.R.V.V., S.M.E.V., AND C.A.V., CHILDREN



                                 From the 369th District Court
                                     Leon County, Texas
                                  Trial Court No. CV20-0222


                                MEMORANDUM OPINION

          Appellant James Roy Vaughn IV, acting pro se, attempts to appeal from a

“Temporary Ex Parte Protective Order and Order Setting Hearing,” signed by the trial

court on August 27, 2021. 1 This Court, however, has no jurisdiction to hear an appeal

from a judgment that is not final, unless there is specific statutory authority permitting

an appeal before final judgment. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.012. It

appears that none of the exceptions to the rule that only final judgments can be appealed




1   The temporary ex parte order has been extended.
applies in this case. See id. § 51.014 (listing interlocutory orders that may be appealed

before final judgment is rendered in the case); TEX. FAM. CODE ANN. § 81.009.

       On October 12, 2021, we issued an order notifying the parties that the Court may

dismiss this appeal unless, within ten days of the date of the order, a response was filed

showing grounds for continuing the appeal.          No response showing grounds for

continuing the appeal has been filed. Accordingly, this appeal is dismissed for want of

jurisdiction. See TEX. R. APP. P. 42.3(a).

       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. Id. R. 12.1(b); see id. R. 5. But Appellant filed a

Statement of Inability to Afford Payment of Court Costs in this appeal on October 5, 2021.

We conclude that Appellant is not required to pay costs in this appeal. See id. R. 20.1(a)

(defining “costs” as “filing fees charged by the appellate court”).




                                                 MATT JOHNSON
                                                 Justice


Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Dismissed
Opinion delivered and filed October 27, 2021
[CV06]




In re Marriage of Vaughn                                                              Page 2